DETAILED ACTION
Response to Amendment
The amendment was received 9/26/2022. Claims 1-13 are pending.

Claim Objections
Claims 1-10,12 and 13 is objected to because of the following informalities:  
Claim 1, line 16’s “comprise” ought be “each comprises”1.
Thus, claims 2-10 are objected for depending on claim 1.
Claim 12 is objected the same as claim 1’s usage of “comprise” instead of “comprises”.
Claim 13, line 9’s “product” ought be “produce” in view of the other corresponding independent claims.
Claim 13, line 18’s “comprise” is objected the same as claim 1’s usage of plural verb “comprise” instead of singular verb “comprises”.
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
A.	The specification does not provide antecedent basis for the claimed phrase, “adding…data values to…data values”. Instead, the specification says ([0016] last S) “dataset…is added to…dataset”:
“Thereafter, the reference dataset Dr prepared in advance is duplicated and the subject dataset De is added to the duplicated reference dataset Dr to generate an examination target dataset Dc.”

The use of a confusing variety of terms (“data values” verses “dataset”) for the same thing (instruction codes: binary values:010101010) should not be permitted; and
B.	The specification does not provide antecedent basis for the claimed phrase, “a same said respective pair”. Instead the specification says ([0048] 1st S):
“correlation coefficients are calculated between all the pairs of sets among all the gene sets”. 
The use of a confusing variety of terms (“correlation2 coefficients” verses “same3 said respective pair”) for the same thing (correspond) should not be permitted

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-13, 35 USC 112(f) is not invoked.








Method claim 7 is interpreted as contingent limitations via MPEP 2111.04: 
II.    CONTINGENT LIMITATIONS
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14.
See also MPEP § 2143.03.



For additional claim interpretation, see the below 35 USC 112(b) rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said first sets" in line 11.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted as: 
--[[said]] first sets--.
Further regarding claim 1 recites the limitation "said second sets" in line 14.  There is insufficient antecedent basis for this limitation in the claim and will be interpreted similarly as –[[said]] second sets--.
	Thus, claims 2-10 are rejected for depending on claim 1.
	Claim 12 is rejected similar as claim 1 and interpreted similarly.
Claim 13 is rejected similar as claim 1’s failing to particularly point out and distinctly claim “said first sets” and “said second sets” regarding insufficient antecedent basis and similarly interpreted as the interpretation of claim 1.
Note that claim 11 is not rejected under 35 USC 112 under the broadest reasonable interpretation that does not require the elaboration4 (i.e., details) of claim 1.
Response to Arguments
III.	Claim Rejections under 35 USC 102
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “adding values of the dataset obtained from the individual to the reference dataset” via applicant’s remarks of 9/26/2022, page 8:
With regard to the above-mentioned limitation (i) of amended independent claim 1, Mulvihill teaches: obtaining a dataset from an individual; comparing value(s) in the dataset to value(s) in a reference dataset; and assigning a risk score to the individual based on the comparison operation(s). (See paragraphs [0091], [0142] of Mulvihill). A person skilled in the art would readily understand that Mulvihill's comparison operations do not involve adding values of the dataset obtained from the individual to the reference dataset to generate a new dataset. Thus, Mulvihill fails to teach this limitation (i) of claim 1.

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1 says: “adding, to the reference set, additional values to produce a second set of data values”.








Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. Applicants state in page 8:
With regard to the above-mentioned limitations (ii) and (iii) of amended independent claim 1, Mulvihill does teach in paragraph [0150] calculating pair-wise correlation coefficients using experimentally observed profiles of biomarkers. The correlation coefficients are used to filter values from the experimentally observed profiles, as stated in paragraph [0151] of Mulvihill. The filtered experimentally observed profiles of biomarkers may then be used to facilitate development of a predictive model for subsequently determining a probability of a disease in a target individual. The experimentally observed profiles used for this purpose are not the same as or equivalent to the target dataset of claim 1 since they are absent of any data obtained from the target individual. In effect, the correlation coefficients of Mulvihill may arguably correspond to the first correlation coefficients of limitation (ii) of claim 1, but not to the second correlation coefficients referenced in limitation (iii) of claim 1. Nowhere in Mulvihill are any other correlation coefficients mentioned that could arguably correspond to the second correlation coefficients referenced in limitation (iii) of claim 1. 

	The examiner notes that the claimed “target dataset” is mapped, via in the corresponding rejection, to the combined-effect of a reference dataset with an obtained dataset during a comparison of datasets. Thus, the “observed profiles” are not mapped to the claimed “target dataset”.










Applicant’s arguments, see remarks, page 8:
With regard to the above-mentioned limitations (ii) and (iii) of amended independent claim 1, Mulvihill does teach in paragraph [0150] calculating pair-wise correlation coefficients using experimentally observed profiles of biomarkers. The correlation coefficients are used to filter values from the experimentally observed profiles, as stated in paragraph [0151] of Mulvihill. The filtered experimentally observed profiles of biomarkers may then be used to facilitate development of a predictive model for subsequently determining a probability of a disease in a target individual. The experimentally observed profiles used for this purpose are not the same as or equivalent to the target dataset of claim 1 since they are absent of any data obtained from the target individual. In effect, the correlation coefficients of Mulvihill may arguably correspond to the first correlation coefficients of limitation (ii) of claim 1, but not to the second correlation coefficients referenced in limitation (iii) of claim 1. Nowhere in Mulvihill are any other correlation coefficients mentioned that could arguably correspond to the second correlation coefficients referenced in limitation (iii) of claim 1. 

, filed 9/26/022, with respect to the rejection(s) of claim(s) 1,12 and 13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of Tusher et al. (Significance analysis of microarrays applied to the ionizing radiation response) that teaches the 35 USC 103 differences of claim 1 (similarly including claims 12 and 13) not taught by Mulvihill (US Patent App. Pub. No.: US 2017/0108502 A1): Mulvihill does not teach:
A.	adding…additional data values to produce a second set of data values for each of the plurality of factor items…the additional data values obtained based on
B.	acquiring first correlation coefficients using the reference dataset between…sets; and
C.	acquiring second correlation coefficients using the target dataset…between…sets.

using Tusher’s equation [1]:

    PNG
    media_image2.png
    159
    862
    media_image2.png
    Greyscale


as discussed further in the below new grounds of rejection via 35 USC 103. 










IV.	Claim Rejections under 35 USC 103
In response to applicant’s remarks, page 9, the examiner appreciates applicant’s new index for a biomarker (see Suggestions). 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 1,2,3,5,7,8,9,10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of Tusher et al. (Significance analysis of microarrays applied to the ionizing radiation response) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE. 


Lena explains “Pearson correlation”: “the Pearson correlation defined in Eq. (1).”, pg. 681, rcol, 2nd ful para, 3rd S, and Eq. (1) is reproduced below:

    PNG
    media_image3.png
    1150
    925
    media_image3.png
    Greyscale


Regarding claim 1, Mulvihill teaches a method for detecting a biomarker indicating states of a target biological system based on data acquired by measuring the target biological system, the method comprising the steps of: 
preparing a reference dataset (or “a reference dataset”, [0142], 3rd S) comprising a first (via a source of info via said reference) set (via said “data set”) of data values (or “biomarker values…in…samples”, [0075] 5th & 7th Ss, represented in fig. 4 as “Sensitivity and Specificity” values wherein specificity is represented in fig. 5 as any one thresholding, horizontal line) for5 each of a plurality of factor items (or:
(a) “Each data point represents”6, [0031] 2nd S:fig. 5, a “transforming growth factor”, [0008]: a biomarker towards the bottom of the list of biomarkers; or 
(b) growth-factor, “biomarker” “data points”, [0032] last S, 
wherein the data points are used in connection with or for said thresholding, horizontal line), the first set of data values obtained based on data acquired from one or more reference biological systems (or “a…reference…from biological samples”, [0091], 1st S:fig. 1B: “Healthy Controls (CON)”); 






generating a target (or “target gene” or “target mRNA”, [0079], penultimate S) dataset (or a “combined effect”a-“obtained dataset”, [0142], 3rd S, “as if by…addition”a  of the “obtained dataset” added with said “reference dataset” resulting in said combined-effect-obtained dataset) by adding (comprised by “comparison between”a, [0142], 3rd S), to the reference dataset (a non-limiting or not restrictive clause7 or a clause that gives order to the elements of claim 1: the broadest reasonable interpretation is given being as not limiting claim 1), additional data values to produce a second set of data values for each of the plurality of factor items (said growth-factor data points) , the additional data values obtained based on target biological data acquired from the target biological system (or “the amount…in a biological sample obtained from a individual”, [0091], 1st S: via any one of fig. 1B: “Total Cases”); 








acquiring (expressing the action or result of acquire) first (“First”, [0150], 2nd S) correlation coefficients (via “correlation coefficients obtained”, [0150], 3rd S, resulting in fig. 6: “Mean Correlation”) using (expressing the action or result of use: introducing the adjective phrase, “using the reference dataset”, modifying the noun, gerund phrase: “acquiring first correlation coefficients”) the reference dataset, each said first correlation coefficient acquired between (i.e., among “To generate a predictive model”, [0146], 1st, for) said first sets of data values (or said sample-biomarker values) that are associated with a respective pair (via “a sequence of distributions of correlation coefficients”, i.e., “the pair-wise correlation coefficients”, [0150] 3rd & 4th Ss) of said nd S, corresponding to “factor” things as shown in fig. 10:histogram bars) 











acquiring (“acquiring” expressing the action or result of acquire) second (via “the count”, [0150], last S, expressing the action of result of acquire) correlation coefficients (said “correlation coefficients obtained” represented as “obtained significance levels”, [0147] penult S based on a trained “CART”, [0147] penult S, model all of which is expressing the action or result of acquiring the coefficients represented as said “obtained significance levels”) using (“using” expressing the action of result of use and further modifying the gerund phrase “acquiring second correlation coefficients”) the target dataset (represented as said trained CART model, such that the trained CART model “can be used to obtain a highly accurate predictive model”, [0146] last S, wherein the trained CART model is already modified via a “robust…. classification”, [0146] 1st S, reference8-training dataset), each said second correlation coefficient acquired (via said represented as “obtained significance levels”) between (i.e., among “To generate a predictive model”, [0146], 1st, for) said second sets of data values that are associated with a respective pair (via said pair-wise correlation coefficients) of said nd S, corresponding to things as shown in fig. 10:bars at some of the x-axis tic marks) 





acquiring difference (or variance comprised by “the probability density function”9, [0150] 4th S, comprised by N probability density function, PDF, distributions) correlation coefficients (said “correlation coefficients obtained”, “using the N distributions”, [0150] last S, to measure the mean of the correlation coefficients) that each10 (via “the correlation coefficient”11, [0151] 3rd S) comprise a[[re]] difference[[s]] (this is understood given Pearson’s correlation is a function of a difference) (via “permuted…correlation coefficients”, [0150], 3rd S, resulting in said fig. 6: “Mean Correlation” and said N standard-deviation-density-function distributions) between (i.e., among) one of the first correlation coefficients and one of the second correlation coefficients that are both associated with a same (i.e., corresponding) said respective pair (said pair12-wise correlation coefficients where “coefficients” is the pair of “pair-wise correlation”) of said factor items (said growth-factor tic-mark data points); 
acquiring (via learning) indexes (or fig. 10:biomarker “Analytes” via “indicia…marker…learning”, [0052], last S, via fig. 7: “SuperLearner”) respectively for the plurality of factor items (said factor things as shown in fig. 10:tic-mark data-point bars for a respective analyte biomarker in fig. 10: y-axis) based on the difference (via said variance) correlation coefficients (used for generating the model and via said variance-PDF distributions); and 

selecting the biomarker (or “indicia…as markers…identified using learning”, [0052], last S) based on (that is the claimed “selecting” or picking out or recognizing is based on) the indexes (said indicia, i.e., said markers to be recognized and plotted in fig. 10 as bars).  



















a	Dictionary.com:
between, preposition
9	by the combined effect of.

wherein “combined” is defined:
combined, adjective
1	made by combining; joined; united, as in a chemical compound.

wherein “joined” is defined:
join, verb (used with object)
1	to bring in contact, connect, or bring or put together:
to join hands; to join pages with a staple.

wherein “together” is defined:
together, adverb
4	taken or considered collectively or conjointly:
This one cost more than all the others together.

wherein “collectively” is defined:
collectively, adverb
1	as a whole group rather than as individual persons or things:
There have been a number of different polls released in the last two weeks, and collectively they give us an accurate picture of public opinion.

wherein “whole” is defined:
whole, adjective
1	comprising the full quantity, amount, extent, number, etc., without diminution or exception; entire, full, or total:
He ate the whole pie. They ran the whole distance.

wherein “total” is defined:
total, noun
5	the total amount; sum; aggregate:
a total of $200.

wherein “sum” is defined:
sum, noun
1	the aggregate of two or more numbers, magnitudes, quantities, or particulars as determined by or as if by the mathematical process of addition:
The sum of 6 and 8 is 14.















	Mulvihill does not teach:

A.	adding…additional data values to produce a second set of data values for each of the plurality of factor items…the additional data values obtained based on
B.	acquiring first correlation coefficients using the reference dataset…between said first sets; 
C.	acquiring second correlation coefficients using the target dataset…between said second sets.



















	Tusher teaches:

A.	adding (via averaging                         
                            
                                
                                    x
                                
                                -
                            
                        
                    ), to the reference dataset (a non-limiting clause), additional data values to produce a second set (or “A reference data set, 1st page, 4th para, 2nd S represented as                         
                            
                                
                                    X
                                
                                -
                            
                        
                     in [1]) of data values for each of the plurality of factor items, the additional (comprised by an average                         
                            
                                
                                    x
                                
                                -
                            
                        
                    ) data values (via eq. [1]:shown below) obtained based on (variables “i”); 
B.	acquiring first (via “i” from -5000 to 25,000: fig. 1) correlation coefficients (or “d(i)” in [1] “in terms of the Pearson correlation coefficient”, pg. 5121, rcol, 3rd ful S) using the reference dataset…between said first sets (via “four data sets”, pg. 5118, rcol, 3rd ful para, 2nd S, corresponding to “four…aliquots”, pg. 5116, rcol, 5th para, 1st S); 
C.	acquiring second (via “i” ranging from -5000 to 25,000 in fig. 1) correlation coefficients (via said “d(i)” in [1]) using the target (via a “goal”, pg. 5121, lcol, last para, 2nd S of said d(i)) dataset (or “permuted data sets”, pg. 5117, last para, penult S, represented in fig. 2:C,D, comprised by permutated “relative differences dp(i)”, pg. 5117, 1st ful para, 2nd S)…between second sets (via said 4 sets); and
D.	each (via “The ‘relative difference’ d(i)”13, pg. 5117, lcol, 1st S before equation [1]) comprise a[[re]] difference (via said equation [1])[[s]]. 

    PNG
    media_image2.png
    159
    862
    media_image2.png
    Greyscale





	Thus, one of ordinary skill in Pearson correlation and false discovery rate (FDR) can modify Mulvihill’s teaching of the correlation and FDR with Tusher’s, as cited by Mulvihill, and recognize that the combination is predictable or looked forward to because the modification results in “accurate…FDR”, Tusher, pg. 5121, lcol, 1st para, 8th S. 






























	
Regarding claim 2, Mulvihill as combined teaches the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (resulting in fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”, [0150], last S) of the difference correlation coefficients between (i.e., among) one factor item (or a factor thing for said Mean Correlation) and first one or more factor items (or a thing for said Mean Correlation) having a prescribed correlation coefficient (resulting in said fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”) with respect to the one factor item, among (i.e., between) the plurality of factor items; and
acquiring (via said recognizing) each of the indexes based on the first average value (used for “derivation of a predictive model”, [0147], 1st S).  
Regarding claim 2’ (this rejection is directed to claim 4’s numerator), Mulvihill as combined teaches the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (comprised by “the Pearson correlation is employed”, [0147], 1st S) of the difference correlation coefficients (or “the pair wise correlation coefficients”, [0151], 6th S) between (i.e., among) one factor item (or a thing) and first one or more factor items (or a thing) having a prescribed correlation coefficient (for “thresholds for…correlation”, [0151], 5th S ) with respect to the one factor item (or thing for said thresholds), among (i.e., between) the plurality of factor items (things); and
acquiring (via said recognizing) each of the indexes based on the first average value.  
Regarding claim 3, Mulvihill as combined teaches the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (or “the standard deviation of the sequence”, [0151], last S) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the difference (used to develop the model).  














Regarding claim 3’ (directed to claim 4’s numerator), Mulvihill as combined teaches the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (comprised by said Pearson’s correlation coefficient) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the (Pearson’s coefficient) difference (used to develop the model).  












Regarding claim 5, claim 5 is rejected the same as claims 2,3. Thus, argument presented in claims 2,3 is equally applicable to claim 5. Thus, Mulvihill as combined teaches the method according to claim 3, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value (via said “mean and the standard deviation”) of the plurality of data items; 
acquiring the difference; 
acquiring the first average value; and 
acquiring each of the indexes based on the first average value and the difference (given that both the mean and dissimilarity values are used to derive the prediction model and also including said “mean and the standard deviation”).  
Regarding claim 7, Mulvihill as combined teaches the method according to claim 5, wherein the step of selecting the biomarker comprises selecting, as the biomarker, one or more specified numbers of the indexes in descending order when (this contingent limitation is not satisfied under the broadest reasonable interpretation of claim 7) the indexes respectively acquired for the plurality of factor items are arranged in descending order (thus there is no claimed “selecting, as the biomarker, one or more specified numbers” being performed in the method of claim 7) .  
Regarding claim 8, Mulvihill as combined teaches the method according to claim 1, wherein the data acquired from the one or more reference biological systems is data acquired from the one or more reference biological systems who are in good health (or “healthy control subjects (CON)”, [0031], 1st S).  

Regarding claim 9, Mulvihill as combined teaches the method according to claim 1, wherein the data acquired from the one or more reference biological systems is data acquired from the one or more reference biological systems having a specific disease (or “chronic pancreatitis patients (ChPT) and pancreatic ductal adenocarcinoma (PDAC) patients”, id.).  
Regarding claim 10, Mulvihill as combined teaches the method according to claim 1, wherein the step of generating the target dataset further comprises adding (or expressing the action or result of “add”), to the reference dataset, data of the plurality of factor items in the target biological data acquired (via “data set as input”, [0212], 1st S) a plurality of times (via “repeat 10 times…the data…in the validation set each time”, [0215], 5th S, comprising said “data set as input”) from the target biological system, thereby generating the target dataset.  
Regarding claim 11 (the broadest independent claim), Mulvihill as combined teaches a disease assessment method comprising: 
detecting the biomarker by using (suggested amendment: the elaboration14 of) the method (suggested amendment:) 15  (suggested amendment: of) claim 1 (as addressed above in the rejection of claim 1); and 
determining whether the biomarker corresponds to a specific disease (via “ ‘biomarker…detection of which can be correlated with a particular physical condition or state”, [0077], 1st S).  


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of Tusher et al. (Significance analysis of microarrays applied to the ionizing radiation response) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE as applied above further in view of Yang et al. (Systematic computation with functional gene-sets among leukemic and hematopoietic stem cells reveals a favorable prognostic signature for acute myeloid leukemia).
Regarding claim 4 (with respect to the rejection of claims 2’ and 3’), Mulvihill teaches the method according to claim 3, wherein the step of acquiring the indexes comprises: 
acquiring a second average value (via said Pearson’s coefficient) of the (permuted) difference correlation coefficients between (or among) the first one or more factor items (or thing for said mean) and second one or more factor items (or thing for said mean) having a prescribed correlation coefficient (in said thresholded and averaged sequence of coefficients) with respect to the first one or more factor items (or thing), among the plurality of factor items (or things); and 
acquiring each of the (analyte) indexes by an equation (via said Pearson’s coefficient) given by (the difference x the first average value)/(the second average value).  



Mulvihill does not teach: 
(the difference x the first average value)/(the second average value).





Yang teaches: 
(the difference x the first average value)/(the second average value) (via page 18, equation (6):


    PNG
    media_image4.png
    210
    406
    media_image4.png
    Greyscale
)
Thus, one of ordinary skill in the art of Pearson’s correlation coefficient and diseases can modify Mulvihill’s Pearson’s correlation coefficient with Yang’s and recognize that the modification is predictable or looked forward to because the modification is “designed to capture early-warning signals before a critical transition from normal state to disease state”, Yang, pg. 5, Dynamic network mechanism (DNM) analysis defines new LSC-representative signatures, 3rd S.
Regarding claim 6, claim 6 is rejected the same as claims 2,3,4. Thus, argument presented in claims 2,3,4 is equally applicable to claim 6. Thus, Mulvihill as combined teaches the method according to claim 4, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value of the plurality of data items, 
acquiring the difference; 
acquiring the first average value;   
acquiring the second average value of the difference correlation coefficients between the first one or more factor items and the second one or more factor items having the prescribed correlation coefficient with respect to the first one or more factor items; and 
acquiring each of the indexes by the equation given by (the difference x the first average value)/(the second average value).  









Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of Tusher et al. (Significance analysis of microarrays applied to the ionizing radiation response) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE as applied above further in view of Ling et al. (US Patent App. Pub. No.: US 2011/0224101 A1).































Regarding claim 12, claim 12 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 12 and vice versa. Thus, Mulvihill teaches claim 12 of a biomarker detection device for detecting a biomarker as indexes of states of a target biological system as an examination target based on data of a plurality of factor items acquired by measuring the target biological system, the biomarker detection device comprising: 

a first memory configured to store a reference dataset comprising a first set of data values for each of a plurality of factor items, the first set of data values obtained based on data 

a second memory configured to store a target dataset generated by adding, to the reference dataset, additional data values to produce a second set of data values for each of the , the additional data values obtained based on [[in a]] target biological data acquired from the target biological system; and 

a processor configured to: 

acquire first correlation coefficients using the reference dataset, each said first correlation coefficient acquired between said first sets of data values are associated with a respective pair of said 

acquire second correlation coefficients using the target dataset, each said second correlation coefficient acquired between said second sets of data values that are associated with a respective pair of the 

acquire difference correlation coefficients that each comprise a [[are]] difference[[s]] between one of the first correlation coefficients and one of the second correlation coefficients that are both associated with a same said respective pair of said factor items; 

acquire the indexes respectively for the plurality of factor items based on the difference correlation coefficients; and 

select the biomarker based on the indexes.  












Mulvihill does not teach:
A. 	a first memory configured to store;
B.	a second memory configured to store;
C.	a processor configured to.











Ling teaches
A. 	a first (being taught first) memory (“programs…in…volatile…memory”, [0081], 4th S, wherein “Each program is…stored on…disk”, [0082], 2nd S) configured to store;
B.	a second (being taught second) memory (“programs…in…non-volatile memory”, id., stored on disk) configured to store;
C.	a processor (or “a processor”, id.) configured to.
	Thus, one of ordinary skill in data can modify Muvihill’s dataset with Ling’s teaching of memory and processor and recognize that the modification is predictable or looked forward to because the modification saves data thus freeing the user of Muvihill from memorizing the datasets and also performs the corrrelations at “high speed”a.
a	Dictionary.com:
processor
noun
Computers.
A	a controller, the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed into the device.
B	a computer.

wherein “computer” is defined:
Computer
noun
1	a programmable electronic device designed to accept data, perform prescribed mathematical and logical operations at high speed, and display the results of these operations. Mainframes, desktop and laptop computers, tablets, and smartphones are some of the different types of computers.Compare analog computer, digital computer.




Regarding claim 13, claim 13 is rejected the same as claims 1 and 12. Thus, argument presented in claims 1 and 12 is equally applicable to claim 13 and vice versa. Thus, Mulvihill as combined teaches A non-transitory computer readable medium having instructions stored thereon for detecting a biomarker as indexes of states of a target biological system as an examination target based on data of a plurality of factor items acquired by measuring the target biological system, the instructions causing a computing device to perform:   

preparing a reference dataset comprising a first set of data values for each of a plurality of factor items, the first set of data values obtained based on data 

generating a target dataset by adding (making a combing effect when comparing datasets), to the reference dataset, additional data values to product a second set of data values for each of the plurality of factor items, the additional data values obtained based on 

acquiring first correlation coefficients (to get a correlation close to 1 or -1) using the reference dataset, each said first correlation coefficient acquired between said first sets of data values that are associated with a respective pair of the 

acquiring acquire second correlation coefficients (to get a correlation close to 1 or -1) using the target dataset, each said second correlation coefficient acquired between said second sets of data values that are associated with a respective pair of the 

acquiring difference correlation coefficients (to get a correlation close to 1 or -1)  that each comprise a[[re]] (a state of being) difference[[s]] (via said variations) between (and being the same as) one of the first correlation coefficients and one of the second correlation coefficients that are associated with a same said respective pair of said factor items;

acquiring (i.e., learning) the indexes (i.e., biomarkers) respectively for the plurality of factor items based on the difference correlation coefficients; and 

selecting (i.e., picking out or recognizing) the biomarker based on the (learned) indexes.   














Another Rejection
(Same as above rejections with difference being the intervening reference to Liu et al. (Quantifying critical states of complex diseases using single-sample dynamic network biomarkers))




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 1,2,3,5,7,8,9,10 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of intervening Liu et al. (Quantifying critical states of complex diseases using single-sample dynamic network biomarkers) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE. 

Lena explains “Pearson correlation”: “the Pearson correlation defined in Eq. (1).”, pg. 681, rcol, 2nd ful para, 3rd S and equation (1) is reproduced below:

    PNG
    media_image3.png
    1150
    925
    media_image3.png
    Greyscale






Regarding claim 1, Mulvihill teaches a method for detecting a biomarker indicating states of a target biological system based on data acquired by measuring the target biological system, the method comprising the steps of: 
preparing a reference dataset (or “a reference dataset”, [0142], 3rd S) comprising a first (via a source of info via said reference) set (via said “data set”) of data values (or “biomarker values…in…samples”, [0075] 5th & 7th Ss, represented in fig. 4 as “Sensitivity and Specificity” values wherein specificity is represented in fig. 5 as any one horizontal line) for16 each of a plurality of factor items (or:
(a) “Each data point represents”17, [0031] 2nd S:fig. 5, a “transforming growth factor”, [0008]: towards the bottom of the list of biomarkers; or 
(b) growth-factor, “biomarker” “data points”, [0032] last S, 
wherein the data points are used in connection with said line), the first set of data values obtained based on data acquired from one or more reference biological systems (or “a…reference…from biological samples”, [0091], 1st S:fig. 1B: “Healthy Controls (CON)”); 







generating a target (or “target gene” or “target mRNA”, [0079], penultimate S) dataset (or a “combined effect”a-“obtained dataset”, [0142], 3rd S, “as if by…addition”a  of the “obtained dataset” added with said “reference dataset” resulting in said combined-effect-obtained dataset) by adding (comprised by “comparison between”a, [0142], 3rd S), to the reference dataset (a non-limiting or not restrictive clause18 or a clause that gives order to the elements of claim 1: the broadest reasonble interpretation is given being as not limiting claim 1), additional data values to produce a second set of data values for each of the plurality of factor items (said growth-factor data points) , the additional data values obtained based on target biological data acquired from the target biological system (or “the amount…in a biological sample obtained from a individual”, [0091], 1st S: via any one of fig. 1B: “Total Cases”); 








acquiring (expressing the action or result of acquire) first (“First”, [0150], 2nd S) correlation coefficients (via “correlation coefficients obtained”, [0150], 3rd S, resulting in fig. 6: “Mean Correlation”) using (expressing the action or result of use: introducing the adjective phrase, “using the reference dataset”, modifying the noun, gerund phrase, “acquiring first correlation coefficients”) the reference dataset, each said first correlation coefficient acquired between (i.e., among “To generate a predictive model”, [0146], 1st, for) said first sets of data values (or said sample-biomarker values) that are associated with a respective pair (via “a sequence of distributions of correlation coefficients”, i.e., “the pair-wise correlation coefficients”, [0150] 3rd & 4th Ss) of said 
acquiring (expressing the action or result of acquire) second (via “the count”, [0150], last S, expressing the action of result of acquire) correlation coefficients (said “correlation coefficients obtained”) using (expressing the action of result of use) the target dataset, each said second correlation coefficient acquired between (i.e., among “To generate a predictive model”, [0146], 1st, for) said second sets of data values that are associated with a respective pair of said 


acquiring difference (comprised by “the probability density function”19, [0150] 4th S, comprised by N probability density function, PDF, distributions) correlation coefficients (said “correlation coefficients obtained”, “using the N distributions”, [0150] last S, to measure the mean of the correlation coefficients) that each (via “each profile”, [0150] 3rd S) comprise a[[re]] difference[[s]] (via “permuted…correlation coefficients”, [0150], 3rd S, resulting in said fig. 6: “Mean Correlation” and said N standard-deviation-density-function distributions) between (i.e., among) one of the first correlation coefficients and one of the second correlation coefficients that are both associated with a same (i.e., corresponding) said respective pair (said pair20-wise correlation coefficients where “coefficients” is the pair of “pair-wise correlation”) of said factor items (said growth-factor data points); 
acquiring (via learning) indexes (or fig. 10:biomarker “Analytes” via “indicia…marker…learning”, [0052], last S, via fig. 7: “SuperLearner”) respectively for the plurality of factor items (said factor things as shown in fig. 10:bars for a respective analyte biomarker in fig. 10: y-axis) based on the difference (via variance) correlation coefficients (used for generating the model and via said variance-PDF distributions); and 


selecting the biomarker (or “indicia…as markers…identified using learning”, [0052], last S) based on (that is the claimed “selecting” or picking out or recognizing is based on) the indexes (said indicia, i.e., said markers to be recognized and plotted in fig. 10 as bars).  



















a	Dictionary.com:
between, preposition
9	by the combined effect of.

wherein “combined” is defined:
combined, adjective
1	made by combining; joined; united, as in a chemical compound.

wherein “joined” is defined:
join, verb (used with object)
1	to bring in contact, connect, or bring or put together:
to join hands; to join pages with a staple.

wherein “together” is defined:
together, adverb
4	taken or considered collectively or conjointly:
This one cost more than all the others together.

wherein “collectively” is defined:
collectively, adverb
1	as a whole group rather than as individual persons or things:
There have been a number of different polls released in the last two weeks, and collectively they give us an accurate picture of public opinion.

wherein “whole” is defined:
whole, adjective
1	comprising the full quantity, amount, extent, number, etc., without diminution or exception; entire, full, or total:
He ate the whole pie. They ran the whole distance.

wherein “total” is defined:
total, noun
5	the total amount; sum; aggregate:
a total of $200.

wherein “sum” is defined:
sum, noun
1	the aggregate of two or more numbers, magnitudes, quantities, or particulars as determined by or as if by the mathematical process of addition:
The sum of 6 and 8 is 14.
















	Mulvihill does not teach:

A.	adding…additional data values to produce a second set of data values for each of the plurality of factor items…the additional data values obtained based on
B.	acquiring first correlation coefficients using the reference dataset…between said first sets; and
C.	acquiring second correlation coefficients using the target dataset…between said second sets.




















Liu teaches:

A.	adding…additional data values to produce a second set of data values for each of the plurality of factor21 items22 (or gene stages via a “sDNB” “stage” or single-sample Dynamic Network Biomarker23, page 12, 3rd ful para, last S, “stage” shown as a divided dataset, gene-factor, piece item in page 10, Table 1: “Stage”) , the additional data values obtained based on (this limitation maps to fig. 1 and said Table 1); 
B.	acquiring (expressing the action or result of acquire) first correlation coefficients using the reference dataset …sets (this limitation maps to fig. 1);
C.	acquiring second correlation coefficients using the target dataset…sets (this limitation maps to fig. 1); and
D.	acquiring difference correlation coefficients that each comprise a[[re]] difference[[s]] between one of the first correlation coefficients and one of the second correlation coefficients that are both associated with a same (i.e., corresponding) said respective pair of said factor items (this limitation maps to fig. 1). 
	Thus one of skill in the art of Pearson correlation (i.e., PCorrelation Coefficient or PCC) can modify Mulvihill’s teaching of PCC with Liu’s and recognize that the modification is predictable or looked forward to because the modification beneficially, “accurately and efficiently identify…the critical state for…the development of personalized medicine”, Liu, page 2, 1st partial para, last S. 



Regarding claim 2, Mulvihill as combined teaches the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (resulting in fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”, [0150], last S) of the difference correlation coefficients between (i.e., among) one factor item (or a factor thing for said Mean Correlation) and first one or more factor items (or a thing for said Mean Correlation) having a prescribed correlation coefficient (resulting in said fig. 6: “Mean Correlation”: “mean…of correlation coefficient values”) with respect to the one factor item, among (i.e., between) the plurality of factor items; and
acquiring (via said recognizing) each of the indexes based on the first average value (used for “derivation of a predictive model”, [0147], 1st S).  
Regarding claim 2’ (this rejection is directed to claim 4’s numerator), Mulvihill as combined teaches the method according to claim 1, wherein 
the step of acquiring the indexes comprises: 
acquiring a first average value (comprised by “the Pearson correlation is employed”, [0147], 1st S) of the difference correlation coefficients (or “the pair wise correlation coefficients”, [0151], 6th S) between (i.e., among) one factor item (or a thing) and first one or more factor items (or a thing) having a prescribed correlation coefficient (for “thresholds for…correlation”, [0151], 5th S ) with respect to the one factor item (or thing for said thresholds), among (i.e., between) the plurality of factor items (things); and
acquiring (via said recognizing) each of the indexes based on the first average value.  
Regarding claim 3, Mulvihill as combined teaches the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (or “the standard deviation of the sequence”, [0151], last S) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the difference (used to develop the model).  







Regarding claim 3’ (directed to claim 4’s numerator), Mulvihill as combined teaches the method according to claim 2, wherein
the step of acquiring the indexes comprises: 
acquiring an average value (via said “mean, median…of correlation coefficient values”) of a plurality of data items (or things for said mean of coefficient values) for the one factor item among (in association or connection with) the plurality of factor items (or things in fig. 10:bars) in the reference dataset (used for comparing); 
acquiring a difference (comprised by said Pearson’s correlation coefficient) between (or among: in association or connection with via “thresholds for…correlations”, [0151],5th S) the average value (in said thresholded sequence) and data (in said thresholded sequence) of (“of” used to indicate a particular item within a category based on said developed model) the one factor item (or thing as shown in fig. 10:bars categorized in the context of specificity and sensitivity) in the target biological data; and 
acquiring each of the indexes (said fig.10:y-axis of biomarkers) based on the first average value (used to develop the model) and the (Pearson’s coefficient) difference (used to develop the model).  
Regarding claim 5, claim 5 is rejected the same as claims 2,3. Thus, argument presented in claims 2,3 is equally applicable to claim 5. Thus, Mulvihill as combined teaches the method according to claim 3, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value (via said “mean and the standard deviation”) of the plurality of data items; 
acquiring the difference; 
acquiring the first average value; and 
acquiring each of the indexes based on the first average value and the difference (given that both the mean and dissimilarity values are used to derive the prediction model and also including said “mean and the standard deviation”).  
Regarding claim 7, Mulvihill as combined teaches the method according to claim 5, wherein the step of selecting the biomarker comprises selecting, as the biomarker, one or more specified numbers of the indexes in descending order when (this contingent limitation is not satisfied under the broadest reasonable interpretation of claim 7) the indexes respectively acquired for the plurality of factor items are arranged in descending order (thus there is no claimed “selecting, as the biomarker, one or more specified numbers” being performed in the method of claim 7) .  
Regarding claim 8, Mulvihill as combined teaches the method according to claim 1, wherein the data acquired from the one or more reference biological systems is data acquired from the one or more reference biological systems who are in good health (or “healthy control subjects (CON)”, [0031], 1st S).  
Regarding claim 9, Mulvihill as combined teaches the method according to claim 1, wherein the data acquired from the one or more reference biological systems is data acquired from the one or more reference biological systems having a specific disease (or “chronic pancreatitis patients (ChPT) and pancreatic ductal adenocarcinoma (PDAC) patients”, id.).  


Regarding claim 10, Mulvihill as combined teaches the method according to claim 1, wherein the step of generating the target dataset further comprises adding (or expressing the action or result of “add”), to the reference dataset, data of the plurality of factor items in the target biological data acquired (via “data set as input”, [0212], 1st S) a plurality of times (via “repeat 10 times…the data…in the validation set each time”, [0215], 5th S, comprising said “data set as input”) from the target biological system, thereby generating the target dataset.  
Regarding claim 11 (the broadest independent claim), Mulvihill as combined teaches a disease assessment method comprising: 
detecting the biomarker by using (the elaboration24 of) the method 25  (of) claim 1 (as addressed above in the rejection of claim 1); and 
determining whether the biomarker corresponds to a specific disease (via “ ‘biomarker…detection of which can be correlated with a particular physical condition or state”, [0077], 1st S).  



























Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of intervening Liu et al. (Quantifying critical states of complex diseases using single-sample dynamic network biomarkers) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE as applied above further in view of Yang et al. (Systematic computation with functional gene-sets among leukemic and hematopoietic stem cells reveals a favorable prognostic signature for acute myeloid leukemia).

Regarding claim 4 (with respect to the rejection of claims 2’ and 3’), Mulvihill teaches the method according to claim 3, wherein the step of acquiring the indexes comprises: 
acquiring a second average value (via said Pearson’s coefficient) of the (permuted) difference correlation coefficients between (or among) the first one or more factor items (or thing for said mean) and second one or more factor items (or thing for said mean) having a prescribed correlation coefficient (in said thresholded and averaged sequence of coefficients) with respect to the first one or more factor items (or thing), among the plurality of factor items (or things); and 
acquiring each of the (analyte) indexes by an equation (via said Pearson’s coefficient) given by (the difference x the first average value)/(the second average value).  

Mulvihill does not teach: 
(the difference x the first average value)/(the second average value).

Yang teaches: 
(the difference x the first average value)/(the second average value) (via page 18, equation (6):


    PNG
    media_image4.png
    210
    406
    media_image4.png
    Greyscale
)




Thus, one of ordinary skill in the art of Pearson’s correlation coefficient and diseases can modify Mulvihill’s Pearson’s correlation coefficient with Yang’s and recognize that the modification is predictable or looked forward to because the modification is “designed to capture early-warning signals before a critical transition from normal state to disease state”, Yang, pg. 5, Dynamic network mechanism (DNM) analysis defines new LSC-representative signatures, 3rd S.

Regarding claim 6, claim 6 is rejected the same as claims 2,3,4. Thus, argument presented in claims 2,3,4 is equally applicable to claim 6. Thus, Mulvihill as combined teaches the method according to claim 4, wherein the step of acquiring each of the indexes comprises, for each of the plurality of factor items: 
acquiring the average value of the plurality of data items, 
acquiring the difference; 
acquiring the first average value;   
acquiring the second average value of the difference correlation coefficients between the first one or more factor items and the second one or more factor items having the prescribed correlation coefficient with respect to the first one or more factor items; and 
acquiring each of the indexes by the equation given by (the difference x the first average value)/(the second average value).  


























Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulvihill et al. (US Patent App. Pub. No.: US 2017/0108502 A1) in view of intervening Liu et al. (Quantifying critical states of complex diseases using single-sample dynamic network biomarkers) with Lena et al. (Optimal global alignment of signals by maximization of Pearson correlation) serving as explanation via MPEP 2131.01 II TO EXPLAIN THE MEANING OF A TERM USED IN THE PRIMARY REFERENCE as applied above further in view of Ling et al. (US Patent App. Pub. No.: US 2011/0224101 A1).

Regarding claim 12, claim 12 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 12. Thus, Mulvihill teaches claim 12 of a biomarker detection device for detecting a biomarker as indexes of states of a target biological system as an examination target based on data of a plurality of factor items acquired by measuring the target biological system, the biomarker detection device comprising: 

a first memory configured to store a reference dataset comprising a first set of data values for each of a plurality of factor items, the first set of data values obtained based on data 

a second memory configured to store a target dataset generated by adding, to the reference dataset, additional data values to produce a second set of data values for each of the , the additional data values obtained based on [[in a]] target biological data acquired from the target biological system; and 

a processor configured to: 

acquire first correlation coefficients using the reference dataset, each said first correlation coefficient acquired between said first sets of data values are associated with a respective pair of said 

acquire second correlation coefficients using the target dataset, each said second correlation coefficient acquired between said second sets of data values that are associated with a respective pair of the 

acquire difference correlation coefficients that each comprise a [[are]] difference[[s]] between one of the first correlation coefficients and one of the second correlation coefficients that are both associated with a same said respective pair of said factor items; 

acquire the indexes respectively for the plurality of factor items based on the difference correlation coefficients; and 

select the biomarker based on the indexes.  




Mulvihill does not teach:
A. 	a first memory configured to store;
B.	a second memory configured to store;
C.	a processor configured to.

Ling teaches
A. 	a first (being taught first) memory (“programs…in…volatile…memory”, [0081], 4th S, wherein “Each program is…stored on…disk”, [0082], 2nd S) configured to store;
B.	a second (being taught second) memory (“programs…in…non-volatile memory”, id., stored on disk) configured to store;
C.	a processor (or “a processor”, id.) configured to.
	
Thus, one of ordinary skill in data can modify Muvihill’s dataset with Ling’s teaching of memory and processor and recognize that the modification is predictable or looked forward to because the modification saves data thus freeing the user of Muvihill from memorizing the datasets and also performs the corrrelations at “high speed”a.













a	Dictionary.com:
processor
noun
Computers.
A	a controller, the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed into the device.
B	a computer.

wherein “computer” is defined:
Computer
noun
1	a programmable electronic device designed to accept data, perform prescribed mathematical and logical operations at high speed, and display the results of these operations. Mainframes, desktop and laptop computers, tablets, and smartphones are some of the different types of computers.Compare analog computer, digital computer.
Regarding claim 13, claim 13 is rejected the same as claims 1 and 12. Thus, argument presented in claims 1 and 12 is equally applicable to claim 13 and vice versa. Thus, Mulvihill as combined teaches A non-transitory computer readable medium having instructions stored thereon for detecting a biomarker as indexes of states of a target biological system as an examination target based on data of a plurality of factor items acquired by measuring the target biological system, the instructions causing a computing device to perform:   

preparing a reference dataset comprising a first set of data values for each of a plurality of factor items, the first set of data values obtained based on data 

generating a target dataset by adding (making a combing effect when comparing datasets), to the reference dataset, additional data values to product a second set of data values for each of the plurality of factor items, the additional data values obtained based on 

acquiring first correlation coefficients (to get a correlation close to 1 or -1) using the reference dataset, each said first correlation coefficient acquired between said first sets of data values that are associated with a respective pair of the 

acquiring acquire second correlation coefficients (to get a correlation close to 1 or -1) using the target dataset, each said second correlation coefficient acquired between said second sets of data values that are associated with a respective pair of the 

acquiring difference correlation coefficients (to get a correlation close to 1 or -1)  that each comprise a[[re]] (a state of being) difference[[s]] (via said variations) between (and being the same as) one of the first correlation coefficients and one of the second correlation coefficients that are associated with a same said respective pair of said factor items;

acquiring (i.e., learning) the indexes (i.e., biomarkers) respectively for the plurality of factor items based on the difference correlation coefficients; and 

selecting (i.e., picking out or recognizing) the biomarker based on the (learned) indexes.






Suggestions
Applicant’s disclosure states, pages 6,7:
“Advantageous Effects of Invention 
[0011] According to some embodiments of the present invention, the following effects can be acquired: (1) an index (new26 biomarker) indicating a critical state before transiting to a disease state can be specified”

Thus, the lack of the disclosed novel index “indicating a critical state” in claim 1 is an indication of obviousness: applicant’s fig. 4: sPCCin: appears as the claimed “difference[[s]]”: subtraction27 between a coefficient from another coefficient:

    PNG
    media_image5.png
    154
    451
    media_image5.png
    Greyscale

Note that these sugestion are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provide to seek out advantage in disclosure regardles of 35 USC 101,112,102 and/or 103.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               



























    
        
            
        
            
        
            
    

    
        1 Each:  USAGE NOTE FOR EACH
        The adjective EACH is always followed by a singular noun: each person; each book. When the adjective follows a plural subject, the verb agrees with the subject: They each dress in different styles. The houses each have central heating. When the pronoun EACH comes immediately before the verb, it always takes a singular verb: Each comes (not come ) from a different country. When the pronoun is followed by an of phrase containing a plural noun or pronoun, there is a tendency for the verb to be plural: Each of the candidates has (or have ) spoken on the issue. Some usage guides maintain that only the singular verb is correct, but plural verbs occur frequently even in edited writing.
        
        It is also sometimes said that the pronoun EACH must always be referred to by a singular pronoun, but again actual usage does not regularly observe this stricture: Each member of our garden club had their own special interests. In the most formal speech and writing, singular verbs and pronouns occur more frequently than plural: Each member … had his own special interests. The use of plural forms, especially plural pronouns, has been increasing in the United States, partially because of the desire to avoid using he or his to refer to a female.
        Anyone, anybody, everyone, everybody, no one, someone, and somebody follow the same general patterns of pronoun agreement as each. See also they.
        
        USAGE FOR EACH
        Each is a singular pronoun and should be used with a singular form of a verb: each of the candidates was (not were) interviewed separately (Dictionary.com)
        2   correlation: statistics the extent of correspondence between the ordering of two variables (Dictionary.com).
        3  same: agreeing in kind, amount, etc.; corresponding. (Dictionary.com)
        
        4 See below prior art rejection of claim 11.
        5 for: be used in connection with (Dictionary.com, applicant’s spec [0021]:1st S: “for each”)
        6 data point: a datum: an item of data (Dictionary.com)
        7 comma: the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause (Dictionary.com)
        comma: the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. (Dictionary.com)
        8 reference: relation or delimitation, esp to or by membership of a specific class or group (Dictionary.com)
        9 probability density function: statistics a function representing the relative distribution of frequency of a continuous random variable from which parameters such as its mean and variance can be derived and having the property that its integral from a to b is the probability that the variable lies in this interval. (Dictionary.com)
        10 each: pronoun: every one individually (Dictionary.com)
        11 the: (used distributively, to note any one separately) for, to, or in each; a or an (Dictionary.com)
        12 pair: two identical, similar, or corresponding things that are matched for use together:
        a pair of gloves; a pair of earrings. (Dictionary.com)
        13 the: (used distributively, to note any one separately) for, to, or in each; a or an:
        14 colon: the sign (:) used (in claim 1) to mark a major division in a sentence, to indicate that what follows is an elaboration, summation, implication, etc., of what precedes (as shown in claim 1:rejected under 35 USC 112(b));
        15 according to: in agreement or accord with (Dictionary.com).
        16 for: be used in connection with (Dictionary.com, applicant’s spec [0021]:1st S: “for each”)
        17 data point: a datum: an item of data (Dictionary.com)
        18 comma: the punctuation mark(,) indicating a slight pause in the spoken sentence and used where there is a listing of items or to separate a nonrestrictive clause or phrase from a main clause (Dictionary.com)
        comma: the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. (Dictionary.com)
        19 probability density function: statistics a function representing the relative distribution of frequency of a continuous random variable from which parameters such as its mean and variance can be derived and having the property that its integral from a to b is the probability that the variable lies in this interval. (Dictionary.com)
        20 pair: two identical, similar, or corresponding things that are matched for use together:
        a pair of gloves; a pair of earrings. (Dictionary.com)
        21 factor: former name for a gene (Dictionary.com)
        22 Items: a piece of information (Dictionay.com)
        23 biomarker: another name for biological marker wherein biological marker is defined: a substance, physiological characteristic, gene, etc that indicates, or may indicate, the presence of disease, a physiological abnormality or a psychological condition Also called: biomarker (Dictionay.com)
        24 colon: the sign (:) used (in claim 1) to mark a major division in a sentence, to indicate that what follows is an elaboration, summation, implication, etc., of what precedes (as shown in claim 1);
        25 according to: in agreement or accord with (Dictionary.com).
        26 new: novel: of a new and unusual kind; different from anything seen or known before:
        a novel idea. (Dictionary.com); “we propose a novel method to identify DNB mod-ules and critical states on a single-sample basis” (Liu et al.: Quantifying critical states of complex diseases
        using single-sample dynamic network biomarkers, pg 4, last para, 5th S)
        27 difference: the result of the subtraction of one number, quantity, etc, from another